IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs January 23, 2007

                   STATE OF TENNESSEE v. PAULINE LACEY

                    Appeal from the Criminal Court for Davidson County
                          No. 2005-C-2157    Steve Dozier, Judge



                    No. M2006-00284-CCA-R3-CD - Filed April 11, 2007


The Defendant, Pauline Lacey, appeals from the sentencing decision of the Davidson County
Criminal Court. The Defendant was indicted for four counts of aggravated assault, and she
subsequently pled guilty as charged. Pursuant to the terms of the negotiated plea agreement, the
Defendant received an effective four-year and six-month sentence, and the trial court was to
determine the manner of service. Following a sentencing hearing, the trial court ordered the
Defendant to serve sixty days in jail, followed by probation for the remainder of her sentence. On
appeal, the Defendant argues that the trial court erred in denying her request for full probation.
Finding no error, we affirm the judgment of the trial court.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

DAVID H. WELLES, J., delivered the opinion of the court, in which THOMAS T. WOODALL and
ROBERT W. WEDEMEYER , JJ., joined.

Richard McGee, Nashville, Tennessee, for the appellant, Pauline Lacey.

Robert E. Cooper, Jr., Attorney General and Reporter; Renee W. Turner, Assistant Attorney General;
Victor S. Johnson, III, District Attorney General; and Amy Eisenbeck, Assistant District Attorney
General, for the appellee, State of Tennessee.


                                           OPINION

                                     Factual Background
        On August 29, 2005, the Defendant was indicted for four counts of aggravated assault with
a deadly weapon, Class C felonies. See Tenn. Code Ann. § 39-13-102. The Defendant pled guilty
as charged on December 8, 2005. At the guilty plea hearing, the State recounted the following facts
supporting the Defendant’s convictions for aggravated assault:
                [T]he State’s proof would have shown that this offense occurred on April
        2nd, 2005, in Rivergate Mall. There were four victims in this case. Marlarita
        Buford, Marlow Ladd, Danielle Renwick and Princess Ladd. Marlow Ladd had
        killed the defendant’s son approximately three years before this incident occurred.
        And on April 2nd, 2005, Marlarita Buford was in the mall with her family, the other
        victims, when one of her nephews wandered away. Danielle Renwick went searching
        for the nephew. The defendant approached Ms. Renwick . . . and she had the child.1
        Apparently [the Defendant] had found the child who had wandered off in the mall.
        When the defendant saw Buford and the other victims, including Mr. Ladd, she
        started an argument, pulled a gun and pointed it at the whole group including all four
        of the victims. She made several threats and this was all captured on videotape.


In exchange for her plea, the Defendant, a Range I, standard offender, received concurrent sentences
of four years and six months for each count of aggravated assault. The manner of service was left
to the discretion of the trial court.

       A sentencing hearing was held on January 20, 2006. Assistant District Attorney General Jeff
Burkes testified that he worked in the juvenile section of the district attorney’s office and that he was
involved in the prosecution of fifteen-year-old Marlow Ladd for the shooting death of DeCarto
Lacey, the Defendant’s sixteen-year-old son. According to Mr. Burkes, the shooting occurred in
May of 2003 and Marlow Ladd was arrested in July of 2003. Mr. Burkes stated that he attempted
to have the case against Marlow Ladd transferred from juvenile court to criminal court but that he
was unsuccessful at the transfer hearing because there was never any proof of motive or intent.

        Mr. Burkes testified that he worked very closely with the Defendant and her family during
the prosecution of Marlow Ladd. According to Mr. Burkes, “one of the things” which made this case
“very difficult” for the Defendant’s family was that law enforcement was “never able to say . . .
exactly what happened.” He stated that the Defendant did not handle her frustration with the case
very well. She threatened “various participants” in this case, including Mr. Burkes, and filed
complaints against the detectives. Mr. Burkes testified that, at Marlow Ladd’s sentencing hearing,
the Defendant told the Ladd family “to go to hell” and that “she hoped . . . when they died they
burned in hell . . . .” She was thereafter removed from the courtroom.

        On cross-examination, Mr. Burkes stated that the “people involved” in the shooting of
DeCarto Lacey initially lied about the circumstances surrounding his death, stating that DeCarto
committed suicide. According to Mr. Burkes, there were only three individuals present when
DeCarto was shot—DeCarto, Marlow Ladd, and Jacovey Sargent. The weapon used in the shooting
was stolen and, upon questioning, Mr. Sargent implicated Marlow Ladd as the shooter. Mr. Burkes
also noted that “none of these guys had any record” and that “these were all good kids . . . .”



        1
            The Defendant disputed that she ever had physical control of the child.

                                                          -2-
        Mr. Burkes stated that, although the Defendant made threats against him, he never sought an
arrest warrant for her. He also testified that he recommended to the Defendant “a number of times”
that she seek counseling but that she never “really took advantage” of the “victim witness
coordinator.”

        Ms. Danielle Renwick testified that Marlow Ladd was her brother. She stated that her family
had received “threatening phone calls from numerous people[,]” including the Defendant. According
to Ms. Renwick, the family moved to Sumner County, the children changed schools, and the family
got unlisted telephone numbers all in an effort to avoid the Defendant.

         She stated that the family—Ms. Renwick, along with her two sisters and seven children—was
at Rivergate Mall on April 2, 2005, to get a family portrait taken. The children ranged in age from
two to fifteen years old. Ms. Renwick testified that her brother, Marlow Ladd, arrived at the mall
separately to return his tuxedo. Upon locating his family, Marlow Ladd relayed that he had seen the
Defendant in the food court area of the mall. They then began to “gather[] the kids up” and noticed
that “little Mario” was missing.

        According to Ms. Renwick, as she approached the cookie store, the Defendant walked up to
her and said, “Danielle, ain’t y’all looking for y’all’s baby?” Ms. Renwick did not respond to the
Defendant; Ms. Renwick’s sister responded “yes and walked over there with her and got little Mario
where he was sitting around the corner.” The Defendant then said, “Can’t y’all say thank you?”
More harsh words ensued. During the altercation, the Defendant “pulled the gun out and it dropped
to the ground.” The Defendant picked up the gun and pointed it at Ms. Renwick’s sister, Marlarita,
who was holding one of the children. Another child was standing in front of Marlarita “crying and
screaming saying no, no, no.” Ms. Renwick then noticed that the Defendant’s son, DeMarius, was
approximately “five, six feet” away from Marlow and that the two were “having words.” According
to Ms. Renwick, DeMarius stated, “Momma, momma, give me the gun. Give me the gun. I’m
gonna shoot.” Also during the altercation, the Defendant called Ms. Renwick’s name and made
movements with the gun as she did so.

        Security was called, and the Defendant was arrested. Ms. Renwick described the mall as
“real packed that day.” She stated that the people present in the food court area of the mall ran from
the Defendant and hid. Ms. Renwick stated that she continued to feel threatened by the Defendant
even though she had not received any threats or phone calls since the altercation at the mall.

        Dana Ladd, Marlow Ladd’s mother, testified that she worked at Vanderbilt Hospital and that
one evening the Defendant came to visit a relative in the hospital. While the Defendant was at the
hospital, she went to Dana Ladd’s department and “made threats towards” her. According to Dana
Ladd, the Defendant spoke with her co-workers about the case and “what was going on.” Dana Ladd
stated that the Defendant told her that she and her son “deserved to die because of what happened
to her son.” Dana Ladd testified that, after this incident, the Defendant called her at work and made
threatening phone calls and that she had to be accompanied by security for two to three weeks. Dana
Ladd filed a police report concerning the incident.


                                                 -3-
        Dana Ladd also stated that, on another occasion, she encountered the Defendant while driving
down Old Hickory Boulevard. The Defendant pulled up beside her and started “screaming and
hollering.” Dana Ladd was “running off the road.” Dana Ladd again notified the police and filed
a report.

       On cross-examination, Dana Ladd acknowledged that she had not received any threats from
the Defendant since April of 2005. She stated that there had been no contact between the Defendant
and the Ladd family since that time.

        General Burkes was recalled to the stand. He stated that Marlow Ladd pled guilty to reckless
homicide in connection with the death of the Defendant’s son and that, at the sentencing hearing, the
State requested Marlow be placed in custody. However, the juvenile referee only ordered Marlow
to serve sixty days, followed by probation. Mr. Burkes also testified that there were “cross petitions”
between the families “regarding some kind of harassment with text messages.” The resolution to
these petitions was a mutual “stay away” order—“everybody stay away from everybody . . . .”

        The Defendant testified on her own behalf. The Defendant stated that she was thirty-nine
years old, that she grew up in East Nashville, and that she had five siblings. She further stated that
she was single and had two sons, DeMarius and DeCarto. The Defendant also testified that, prior
to the incident at the mall, she had never been arrested.

        The Defendant explained that she had a difficult time dealing with the death of her son,
DeCarto, stating that her “world just crumbled[,] . . . it just made [her] into somebody . . . [she]
wasn’t[,]” and she “refused to accept reality.” The Defendant stated that she had begun seeing a
therapist and taking medication for depression—Zoloft, Seraquil, and Tegretol—and that she was
“getting better.”

        After the death of her son, the Defendant became very angry and frustrated with how law
enforcement and the district attorney’s office were handling the case. She stated that, prior to this
time, she had no history of violence and that she did not consider herself a violent person. According
to the Defendant, she began carrying a gun to protect her other son, DeMarius, and herself because
DeCarto was murdered. She stated that she “was in fear.”

        The Defendant testified that DeMarius was in counseling and that “it’s helped him out a lot.”
According to the Defendant, his improvement helped her improve. She stated that she no longer had
“those same feelings” of anger.

         The Defendant testified that she was not presently employed and explained that the doctor
recommended she needed “a little time.” The Defendant stated that she had “worked most of her
adult life” but that she wanted to continue with her treatment before returning to work. According
to the presentence report, the Defendant worked for several employers as a “caregiver” from 2002
to 2005.



                                                 -4-
        On cross-examination, the Defendant acknowledged that she attended all courtroom
proceedings regarding her son’s death and that she was “able to hear as much as anybody else could
hear about what happened on that day[.]” She stated that she did not know Marlow or the Ladds
until her son’s death.

       The Defendant testified that she did not intentionally take a gun to the mall that day but that
she “grabbed” the wrong purse. The Defendant admitted to calling the Ladds two or three times;
however, she stated that she only inquired about the circumstances surrounding her son’s death.

        The Defendant also testified that she went to Marlow Ladd’s school and posted flyers saying
“that your son could be going to school with a murderer.” The Defendant also explained that she
did see Dana Ladd at Vanderbilt Hospital one day but that she did not engage in an argument with
her.

         Regarding the incident at the mall, the Defendant testified that she did not remember
dropping the gun or trying to pull the trigger. She stated that she was “scared” and was trying to
protect herself and her son. She further testified that she did not remember telling the detective that
she “would have killed them[.]” She acknowledged that she “was angry” about her son’s death but
asserted that she was acting in self-defense. She could not explain why she did not tell authorities
this at the time of the incident. Finally, the Defendant denied that DeMarius stated, “Give me the
gun. I’ll shoot them.”

        The Defendant admitted that she did not have a permit to carry a weapon. The Defendant
also testified that she believed her son’s death was a premeditated, intentional killing. She
acknowledged that it was “time to move on[.]”

         The Defendant also presented several character witnesses. Mary Butler, the Defendant’s
sister, testified that the Defendant was devastated by the loss of her son. Ms. Butler stated that the
Defendant had improved since seeking treatment and had returned to church. According to Ms.
Butler, DeMarius had also improved since beginning counseling and that this positively impacted
the Defendant. On cross-examination, Ms. Butler acknowledged that the Defendant did not
immediately seek counseling after her son’s death and that she did not do so until several months
after the altercation at the mall.

      Audrey Totter, also the Defendant’s sister, testified that she believed the Defendant was
making progress since she had begun counseling and taking medication. Ms. Totter testified that the
Defendant had weekly visits with her counselor.

         Karen Cheatham, a friend, neighbor, and co-worker of the Defendant, stated that she had
known the Defendant for four years and that the death of the Defendant’s son had a “tragic impact”
on the Defendant. She stated that the Defendant “lost interest in life.” Ms. Cheatham also testified
that the Defendant had improved since receiving counseling, that she did not consider the Defendant
a violent person, and that she believed the Defendant could follow all orders from the court. She


                                                 -5-
stated that the medication had helped the Defendant “cope with reality” and that she had seen
progress in the Defendant when DeMarius began receiving counseling. According to Ms. Cheatham,
the Defendant had “turned the corner.”

        Finally, Yolanda Green, a friend and co-worker, testified on the Defendant’s behalf. Ms.
Green stated that she had known the Defendant for fifteen or sixteen years and that she had talked
to the Defendant almost everyday since the case against Marlow Ladd concluded. She testified that
she had seen a “difference” in the Defendant since the Defendant began therapy and taking
medication. According to Ms. Green, the Defendant was “doing a lot better” and was capable of
moving past the anger and depression caused by her son’s death.

        Following the conclusion of the Defendant’s proof, the State called Detective Les Carlisle
of the Goodlettsville Police Department to testify. He stated that, on April 2, 2005, he was working
“off duty for Rivergate Mall” and that he was at the mall during the altercation between the
Defendant and the Ladds. He explained that he received a call from the officer in the food court on
his two way radio—the officer “was observing a female black and gave her clothing description and
she had a handgun waiving it in the food court and was requesting assistance.” Detective Carlisle
immediately went to the food court to provide assistance and saw that the individual had a handgun.
Detective Carlisle testified that he approached the Defendant from the “rear,” “grabbed” her, and
placed her under arrest. According to Detective Carlisle, “[t]he food court area was extremely busy.
There were families, children, in the food court area. People were . . . running, screaming, yelling.”

        Detective Carlisle testified that he examined the gun the Defendant was carrying and that the
weapon had “stove piped meaning that there was [sic] two bullets that were attempted [sic] to enter
at the same time. So the action was locked back with two bullets. They tried to go in at the same
time.” He stated that the Defendant was extremely agitated and emotional and that she repeated
several times that she was “going to kill them.” Detective Carlisle also testified that he felt
threatened by the Defendant’s son, who was standing “a couple of feet from” him.

       On cross-examination, Det. Carlisle explained that the Defendant never attempted to “break
away” from him. He further stated that Defendant’s son never attempted to attack him.

        Three exhibits were entered into the record—the presentence report; the video surveillance
tape showing the altercation between the Defendant and the Ladds; and a letter from the Defendant’s
son’s therapist, stating that DeMarius was receiving counseling and that DeMarius had “Adjustment
Disorder . . . resulting from the murder death of his brother.”

        At the conclusion of the sentencing hearing, the trial court ordered the Defendant to serve
sixty days in jail to be followed by probation for the remainder of her sentence. The Defendant now
challenges the trial court’s sentencing decision, arguing that the trial court erred in not granting her
full probation.




                                                  -6-
                                             ANALYSIS
        Before a trial court imposes a sentence upon a convicted criminal defendant, it must consider
(a) the evidence adduced at the trial and the sentencing hearing; (b) the presentence report; (c) the
principles of sentencing and arguments as to sentencing alternatives; (d) the nature and
characteristics of the criminal conduct involved; (e) evidence and information offered by the parties
on the enhancement and mitigating factors set forth in Tennessee Code Annotated sections 40-35-
113 and 40-35-114; and (f) any statement the defendant wishes to make in the defendant’s own
behalf about sentencing. See Tenn. Code Ann. § 40-35-210(b) (2003);2 State v. Imfeld, 70 S.W.3d
698, 704 (Tenn. 2002). To facilitate appellate review, the trial court is required to place on the
record its reasons for imposing the specific sentence, including the identification of the mitigating
and enhancement factors found, the specific facts supporting each enhancement factor found, and
the method by which the mitigating and enhancement factors have been evaluated and balanced in
determining the sentence. See State v. Samuels, 44 S.W.3d 489, 492 (Tenn. 2001).

        Upon a challenge to the sentence imposed, this Court has a duty to conduct a de novo review
of the sentence with a presumption that the determinations made by the trial court are correct. See
Tenn. Code Ann. § 40-35-401(d) (2003). However, this presumption “is conditioned upon the
affirmative showing in the record that the trial court considered the sentencing principles and all
relevant facts and circumstances.” State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991). If our review
reflects that the trial court followed the statutory sentencing procedure, that the court imposed a
lawful sentence after having given due consideration and proper weight to the factors and principles
set out under the sentencing law, and that the trial court’s findings of fact are adequately supported
by the record, then the presumption is applicable, and we may not modify the sentence even if we
would have preferred a different result. See State v. Fletcher, 805 S.W.2d 785, 789 (Tenn. Crim.
App. 1991). We will uphold the sentence imposed by the trial court if (1) the sentence complies with
the purposes and principles of the 1989 Sentencing Act and (2) the trial court’s findings are
adequately supported by the record. See State v. Arnett, 49 S.W.3d 250, 257 (Tenn. 2001). The
burden of showing that a sentence is improper is upon the appealing party. See Tenn. Code Ann.
§ 40-35-401, Sentencing Commission Comments; Arnett, 49 S.W.3d at 257.

        A defendant who does not possess a criminal history showing a clear disregard for society’s
laws and morals, who has not failed past rehabilitation efforts, and who “is an especially mitigated
or standard offender convicted of a Class C, D, or E felony is presumed to be a favorable candidate
for alternative sentencing options in the absence of evidence to the contrary.” Tenn. Code Ann. §
40-35-102(6) (2003); see also State v. Fields, 40 S.W.3d 435, 440 (Tenn. 2001). The following



         2
           W e note that the legislature has recently amended several provisions of the Criminal Sentencing Reform Act
of 1989, said changes becoming effective June 7, 2005. However, the Defendant’s crime in this case occurred prior to
June 7, 2005, and the Defendant did not elect to be sentenced under the provisions of the Act by executing a waiver of
her ex post facto protections. See 2005 Tenn. Pub. Acts ch. 353 § 18. Therefore, this case is not affected by the 2005
amendments, and the statutes cited in this opinion are those that were in effect at the time the instant crimes were
committed.



                                                         -7-
considerations provide guidance regarding what constitutes “evidence to the contrary” that would
rebut the presumption of alternative sentencing:

             (A) Confinement is necessary to protect society by restraining a defendant
       who has a long history of criminal conduct;

               (B) Confinement is necessary to avoid depreciating the seriousness of the
       offense or confinement is particularly suited to provide an effective deterrence to
       others likely to commit similar offenses; or

              (C) Measures less restrictive than confinement have frequently or recently
       been applied unsuccessfully to the defendant . . . .

Tenn. Code Ann. § 40-35-103(1) (2003); see also State v. Hooper, 29 S.W.3d 1, 5 (Tenn. 2000).

        Additionally, the principles of sentencing reflect that the sentence should be no greater than
that deserved for the offense committed and should be the least severe measure necessary to achieve
the purposes for which the sentence is imposed. See Tenn. Code Ann. § 40-35-103(2), (4). The
court should also consider the defendant’s potential for rehabilitation or treatment in determining
the appropriate sentence. See id. at (5).

        Because the Defendant was convicted of Class C felonies, she is entitled to the presumption
that she is a favorable candidate for alternative sentencing. See id. § -102(6). We note, however,
that “the determination of whether the Appellant is entitled to an alternative sentence and whether
the Appellant is entitled to full probation are different inquiries.” State v. Boggs, 932 S.W.2d 467,
477 (Tenn. Crim. App. 1996). Where a defendant is entitled to the statutory presumption of
alternative sentencing, the State has the burden of overcoming the presumption of evidence to the
contrary. State v. Bingham, 910 S.W.2d 448, 455 (Tenn. Crim. App. 1995), overruled on other
grounds by Hooper, 29 S.W.3d at 9. Conversely, the defendant has the burden of establishing his
or her suitability for full probation, even if the defendant is entitled to the statutory presumption of
alternative sentencing. Id.; see Boggs, 932 S.W.2d at 477.

        The Defendant is eligible for probation because her actual sentence was less than eight years
and the offense for which she was sentenced is not specifically excluded by statute. See Tenn. Code.
Ann. § 40-35-303(a) (2003). The trial court shall automatically consider probation as a sentencing
alternative for eligible defendants; however, the defendant bears the burden of proving his or her
suitability for probation. See id. at (b). No criminal defendant is automatically entitled to probation
as a matter of law. See id., Sentencing Commission Comments; State v. Davis, 940 S.W.2d 558,
559 (Tenn. 1997). Rather, the defendant must demonstrate that probation would serve the ends of
justice and the best interests of both the public and the defendant. See State v. Souder, 105 S.W.3d
602, 607 (Tenn. Crim. App. 2002).




                                                  -8-
        In determining whether to grant probation, the court must consider the nature and
circumstances of the offense; the defendant’s criminal record; his or her background and social
history; his or her present condition, both physical and mental; the deterrent effect on the defendant;
and the defendant’s potential for rehabilitation or treatment. See id. If the court determines that a
period of probation is appropriate, it shall sentence the defendant to a specific sentence but then
suspend that sentence and place the defendant on supervised or unsupervised probation either
immediately or after the service of a period of confinement. See Tenn. Code Ann. §§ 40-35-303(c),
-306(a).

        Here, the trial court determined that full probation would depreciate the seriousness of the
Defendant’s actions by reducing the severity of the crimes committed.3 To deny probation or another
alternative sentence based on the seriousness of the offense, “the circumstances of the offense as
committed must be especially violent, horrifying, shocking, reprehensible, offensive, or otherwise
of an excessive or exaggerated degree,” and the nature of the offense must outweigh all factors
favoring an alternative sentence. State v. Hartley, 818 S.W.2d 370, 375 (Tenn. Crim. App. 1991);
see also State v. Blackhurst, 70 S.W.3d 88, 98 (Tenn. Crim. App. 2001). In addressing the
seriousness of the offense, the trial court stated as follows:

         It wasn’t just the Ladds that were out there and their two year olds and 5 year olds
         and whatever, 15 year olds. It was everybody else from Davidson County that chose
         just to go shopping that day and didn’t know you would be brandishing a weapon and
         risking their lives. It’s apparent from watching that tape had not the gun jammed and
         you had abandoned God maybe. . . . I don’t know what made the gun jam. But you
         more than likely would be—[trial counsel] would be trying to get you out of several
         life sentences rather than a four and a half year sentence. I mean guns led you to
         losing your son. A gun led you to be here today. Had you not had the gun you’d
         probably run your mouth a little bit and then left on out the exit. But you wanted to
         show them that you mean business and you’re going to carry out some of these verbal
         statements you’ve made before so you pulled it out, but it just happens to jam
         thankfully.

The Defendant entered a crowded shopping mall with a loaded gun and, once she encountered the
child, she insisted upon confronting the Ladds. She attempted to fire shots at the victims,
endangering the lives of all who were present. At one point during the altercation, the Defendant
dropped the weapon to the ground. Following the event, the Defendant stated to Det. Carlisle that
she “would have killed them.”

        The trial court also noted that, although the Defendant did not have a criminal record, she did
have a previous history of criminal behavior. See Tenn. Code Ann. § 40-35-114(2) (2003); see also


         3
            The trial court also insinuated that there was a “need” to deter others from committing a similar act. However,
there is no proof in the record of a need for deterrence in the community, and it is clear from the record that the trial court
based its decision on the seriousness of the offense.

                                                             -9-
State v. Zeolia, 928 S.W.2d 457, 461 (Tenn. Crim. App. 1996) (permitting use of enhancing and
mitigating factors as relevant to Tennessee Code Annotated section 40-35-103(1) considerations).
The trial court referenced the previous threats the Defendant had made against the Ladds and stated,
“I do find that those occurred in terms of the car incident and the verbal threats and the hospital and
things of that nature.”

         The trial court also found that the Defendant had no hesitation about committing a crime
when the risk to human life was high. See Tenn. Code Ann. § 40-35-114(11). Where a defendant’s
actions pose a high risk to the life of a person other than the named victim, this factor may be applied
to a conviction for aggravated assault. Imfeld, 70 S.W.3d at 707. The trial court noted that the
incident occurred in Rivergate Mall and that “[t]here were others present in that particular food
court.” Danielle Renwick described the mall as “real packed that day.” Detective Carlisle testified
that “[t]he food court area was extremely busy. There were families, children, in the food court area.
People were . . . running, screaming, yelling.” The Defendant attempted to fire the weapon, but it
“stove piped.”

        In addressing the Defendant’s potential for rehabilitation, the trial court stated to the
Defendant, “I do think you have potential for rehabilitation if you let this go.” However, the trial
court also noted that the Defendant waited five months after the altercation at Rivergate Mall to seek
counseling.

       We agree with the trial court that the Defendant’s actions in assaulting the victims were
especially violent, horrifying, shocking, reprehensible, and offensive so as to support a denial of full
probation. The sentence is likewise reasonably related to the seriousness of the offenses.
Furthermore, we conclude that the sentence imposed is no greater than that deserved for the offense
committed and is the least severe measure necessary to achieve the purposes for which the sentence
is imposed. The record supports the trial court’s decision. See also State v. Robert Chapman, No.
02C01-9510-CR-00304, 1997 WL 11280, at *4 (Tenn. Crim. App., Jackson, Jan. 15, 1997) (finding
consecutive sentencing proper where defendant entered a crowded shopping mall and shot the
victim).

                                         CONCLUSION
      Based upon the foregoing reasons, we conclude that the trial court did not err in ordering the
Defendant to serve sixty days in jail. Accordingly, the sentencing decision of the Davidson County
Criminal Court is affirmed.


                                                        ______________________________
                                                        DAVID H. WELLES, JUDGE




                                                 -10-